United States Court of Appeals
                      For the First Circuit


No. 16-2153

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                     TEOFILO TINEO-GONZALEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                              Before

                       Howard, Chief Judge,
                Boudin and Lynch, Circuit Judges.


     Camille Lizarribar-Buxó on brief for appellant.
     Rosa   Emilia   Rodríguez-Vélez,   United   States   Attorney,
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and John A. Mathews II, Assistant United States
Attorney, on brief for appellee.



                          June 25, 2018
             BOUDIN, Circuit Judge.     Charged with importation of

controlled substances, possession with intent to distribute, and

conspiracy, 21 U.S.C. §§ 841(a)(1), 846, 952(a), and 963,   Teofilo

Tineo-Gonzalez ("Tineo") pled guilty unconditionally after the

start of trial.    He now appeals his conviction, arguing that prior

to his plea the district court erred in denying his motion to

suppress certain incriminating statements.        The facts are as

follows.

             On October 3, 2015, Tineo and at least three other

individuals traveled from the Dominican Republic to Puerto Rico in

a small boat loaded with hundreds of brick-shaped packages that

contained, in total, over 210 kilograms of cocaine and 2 kilograms

of heroin.    As they finished unloading, private security personnel

from a nearby hotel arrived at the scene, followed by Puerto Rico

police officers.     Tineo had fled but was captured a few hours

later.

             The arresting officers allegedly read Tineo Miranda

warnings and took him to a local precinct where he was interviewed

by the Puerto Rico police and later by DEA agents.   See Miranda v.

Arizona, 384 U.S. 436, 444 (1966). The DEA agents reportedly again

read Tineo Miranda warnings, secured a written waiver, and obtained

incriminating statements, most importantly, that Tineo had indeed

traveled to Puerto Rico in the boat later found to have contained

large quantities of drugs.


                                - 2 -
           On October 29, 2015, after Tineo was indicted, the court

ordered that pretrial motions be filed "no later than fourteen

(14) days before the trial date."            Later, Tineo's trial was set

for March 28, 2016.        On February 9, the government filed its

designation of evidence, including statements Tineo had made to

the DEA.   On March 23, the government filed an amended designation

of evidence, which included Tineo's statements to the Puerto Rico

police.    On March 25, three days before trial, Tineo moved to

suppress the statements made to the police, arguing that the Puerto

Rico police did not in fact read him his Miranda rights and coerced

and intimidated him.

           On    the   first   day   of   Tineo's    trial,   prior   to     jury

selection, the district court ruled that Tineo had long known of

his incriminating statements and could have moved to suppress them

before the scheduling order's deadline.             Then, after the jury was

sworn in, Tineo entered a straight guilty plea on all counts with

no   condition    or   reservation    and    no   plea   agreement    with    the

government.      He was later sentenced to 151 months' imprisonment as

to each count, to be served concurrently.

           On this appeal, Tineo argues that the district court

abused its discretion when it denied his motion to suppress as

untimely without reaching the merits of his claim of Miranda

violations.      The argument fails.        Tineo's motion to suppress was




                                     - 3 -
filed       well   after   the    district    court's     explicit     deadline      for

pretrial motions.

               Such    deadlines       are    common    in     the    management      of

trials--last         minute    suppression     motions       can    cause    havoc   for

counsel and witnesses alike--and, in this case, the deadline was

more than generous.            Tineo knew of the circumstances surrounding

his statements and had nearly five months between the scheduling

order and the deadline to make his motion.                   The brief implies that

Tineo had no obligation to make any motion until it became clear

(one might think it always inevitable) that the prosecutor would

offer the statements made to the Puerto Rico police.

               Anyhow,        "[o]rdinarily      a     guilty        plea,     entered

unconditionally--that is, without reserving an issue or issues for

appeal--establishes            guilt    and    forfeits       all    objections      and

defenses."         United States v. Gonzalez, 311 F.3d 440, 442 (1st Cir.

2002) (citation omitted).               Exceptions to this forfeiture rule

exist,1       but in general the rule bars challenges based on "case-

related constitutional defects that 'occurred prior to the entry

of the guilty plea.'"            Class, slip op. at 6-7 (citing Blackledge,
417 U.S. at 30).


        1
        These include attacks on the government's power to
criminalize conduct, Class v. United States, No. 16-424 (U.S. Feb.
21, 2018) (constitutionality of statute of conviction); a
vindictive prosecution claim, Blackledge v. Perry, 417 U.S. 21
(1974); or a double jeopardy claim, Menna v. New York, 423 U.S. 61
(1975).


                                         - 4 -
            Tineo's present appeal falls squarely within the latter

category.    See United States v. Castro-Vazquez, 802 F.3d 28, 32-

33 (1st Cir. 2015).     By pleading guilty at trial, Tineo waived his

right to challenge the denial of a motion to suppress "filed on

the eve of trial."      Id. at 30; see also Haring v. Prosise, 462
U.S. 306, 321 (1983); Menna, 423 U.S. at 63 n.2. How Tineo expected

to challenge the statements made to the police, where the warnings

and waiver seem ample, is unclear but Tineo's guilty plea forfeited

that claim and that is the end of the matter.

            Affirmed.




                                 - 5 -